Case 2:19-cv-06323-RGK-DFM Document 21 Filed 06/29/20 Page 1 of 1 Page ID #:1514




                        UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA
                             WESTERN DIVISION



   CHRISTINA B.,                           Case No. CV 19-06323-RGK (DFM)

           Plaintiff,                      Order Accepting Report and
                                           Recommendation of United States
               v.                          Magistrate Judge

   ANDREW M. SAUL, Commissioner
   of Social Security,

           Defendant.



        Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and
  all the records and files herein, along with the Report and Recommendation of
  the assigned United States Magistrate Judge. No objections to the Report and
  Recommendation were filed, and the deadline for filing such objections has
  passed. The Court accepts the findings, conclusions, and recommendations of
  the United States Magistrate Judge.
        IT IS THEREFORE ORDERED that Judgment be entered affirming
  the decision of the Commissioner of Social Security and dismissing this action
  with prejudice.
   Date: June 29, 2020                      ___________________________
                                            R. GARY KLAUSNER
                                            United States District Judge
